Title: From Thomas Jefferson to Caesar Augustus Rodney, 24 March 1806
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                            
                            Washington Mar. 24. 06.
                        
                        I return you the letter you were so good as to inclose me with thanks for the communication. the real
                            occurrences at Natchitoches & the Sabine had, as usual, swelled greatly on their way to Natches. the 500. horse were
                            really but 20. who retired without opposition on Capt Turner’s requisition. the official reports of Majr. Porter &
                            Capt Turner assure us of these facts.
                        Some unexpected occurrences have lately taken place here. the separation of a member of great talents &
                            weight from the present course of things, scattered dismay for a time among those who had been used to see him with them.
                            a little time however enabled them to rally to their own principles, & to resume their track under the guidance of their
                            own good sense. as long as we pursue without deviation the principles we have always professed, I have no fear of
                            deviation from them in the main body of republicans. here every thing is understood, & nothing apprehended but
                            protraction of debate. it will take more time for the publick mind to understand the true state of things, but I have no
                            fear that in a little time they will settle down with a correct view of them. Accept my affectionate salutations &
                            assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    